The following opinion was filed June 5, 1923:
ViNjE, C. J.
We shall not enter into a discussion of all the questions rdised and argued upon the appeal because in *352our view many of them become immaterial because of the conclusion we have reached that the evidence does not sustain the finding that a contract for any specific sum as compensation for services was ever entered into by the plaintiff and decedent. As evidence tending to sustain the verdict of the jury in finding that a contract for $3,000 had been entered into, the plaintiff relies upon the testimony of several witnesses. These witnesses were Hans Peterson, Matt Monson, Dr. Olson, Mrs. Ludwig, and Mrs. Peter Dahl. We shall set out only the substance of such testimony. Hans Peterson testified that he had several talks with the deceased after plaintiff went away, in which the deceased said she wanted the plaintiff to have something for her work. The last statement was at the hospital at Eau Claire about a week before the deceased died. In none of the statements made to the witness did she ever mention any amount which she wanted her paid. Matt Monson testified that he had a number of conversations with the decedent from 1912 to the time of her death, in which she said she wanted plaintiff to have something after her death. Shortly before she died she signed a blank note, put down in pencil upon an envelope the figxtres 3;000, and told Monson that she wanted him to give the note to her banker, have him fill it out and insert in it the sum indicated upon the envelope, saying to him that she wanted plaintiff to have that amount for her services. Monson took the note to the banker, but he declined to fill it out and deliver it because he thought it was not good business to do so knowing that the decedent was sick at the hospital, and he did not care to take the responsibility of filling out and delivering a note without personal direction. Dr. Olson testified that the deceased told him she intended that the girl, meaning the plaintiff, should be well paid for her work, at one time stating, “When I get through I intend the girl shall be well paid.” Mrs. Ludwig and Mrs. Dahl testified to the effect that the deceased told them she wanted the plaintiff to be well paid for her services. *353This is the substance of the oral testimony tending to support the contract that the decedent agreed to pay plaintiff $3,000 for her services. In addition to this there are some statements in letters written by the decedent tO' the plaintiff which it is claimed have a bearing upon the making of this contract. In a letter dated February 24, 1921, the decedent wrote plaintiff, “If I do not live, then shall you have some thousand dollars if it is not ruined for me.” In a letter dated February 17th she wrote, among other things: “A. N. Freng has" been here many times lately, but I got a little better, then I told A. N. Freng that you should share equally with them,'for you know that you have done more for me than any of my own, and it is the same now also, except for big pay.” A, N. Freng was an heir of the decedent. It is quite probable that the jury relied upon the testimony of Matt Monson, wherein it appears that the decedent desired to give the plaintiff a note for $3,000 in payment of her services in finding that a contract was made. Such evidence could not support the finding because it appears that the note was never delivered. It was but an intention to do something which was never effectuated.
We are unable to find any evidence in the case which sustains the finding that a contract for a specific amount was ever entered into between plaintiff and the deceased. The substance of the evidence above set out as well as all other evidence in the case fails to show that any of these conversations took place in the presence of plaintiff, or that she at any time agreed to serve the decedent for any specific length of time for any specific sum of money. We therefore hold that the finding of the jury referred to must be set aside. But the above evidence as well as other evidence shows clearly that the decedent intended that plaintiff should be paid for her services at or after the death of the decedent. That such understanding came to the knowledge of the plaintiff and was acquiesced in by her is evident from the extracts contained in the letters above "quoted. So we have *354a case, not where a specific amount is agreed to be paid at death for services rendered, but a case where an .agreement is reached by the decedent and the claimant that the services which the claimant rendered are not gratuitous but are to be paid for at death. In such a case the.statute of limitations does not begin to run until the death of the promisor. Hence an action for -the reasonable value of such services will lie at any time within six years after the death of the decedent, even though claimant began to render services many years prior to such death. Estate of Kessler, 87 Wis. 660, 59 N. W. 129; Taylor v. Thieman, 132 Wis. 38, 111 N. W. 229; Laughnan v. Estate of Lauqhnan, 165 Wis. 348, 162 N. W. 169.
It is not disputed that the plaintiff rendered valuable services for the decedent, and though it is urged by the defendant that the finding of the jury as to the reasonable value thereof is too high, we cannot disturb the findings on that ground. It is probable that had the decedent been in circumstances where she could, without selling a portion of her property, as she states in some of her letters, have paid the plaintiff in cash, she would herself have made the payment at least equal to if not greater than that found by the jury. That is almost conclusively evidenced by the testimony of Mon-son, who says she desired to give her the sum of $3,000 and signed a note with the request that it be filled out for that amount.
Some errors are alleged to have occurred in the admission and rejection of evidence as well as prejudicial statements claimed to have been made by counsel for the plaintiff in his argument to the jury. Were it a case in which the evidence was in sharp conflict and preponderating but little in favor of either party, we might well reach the conclusion that some of the statements made in argument to the jury by counsel for plaintiff were prejudicial; but, as before stated, we deem the evidence so satisfactory and conclusive *355upon the value of the services found by the jury that in this case we must hold them non-prejudicial. Our conclusion is that plaintiff is entitled to a judgment in the sum of $1,900, being the aggregate of the sums of $1,040 and $860 found by the jury to be the reasonable value of the services rendered by the plaintiff to the decedent. The judgment therefore will be modified by deducting therefrom the sum of $1,100, and as so modified is affirmed.
By the Court. — Judgment entered accordingly.